

115 HRES 617 IH: Expressing support for the designation of the third Thursday of November as “World Wide Pressure Injury Prevention Day”.
U.S. House of Representatives
2017-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 617IN THE HOUSE OF REPRESENTATIVESNovember 13, 2017Mr. Emmer submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of the third Thursday of November as World Wide Pressure Injury Prevention Day.
	
 Whereas, annually, there are estimated to be 2.5 million pressure injuries and 60,000 pressure injury deaths;
 Whereas pressure injuries cost $40,000 to $150,000 dollars per patient, and approximately $9.1 to $11.6 billion dollars per year in the United States;
 Whereas there are approximately 17,000 additional lawsuits each year as a result of pressure injuries;
 Whereas pressure injuries are one of the five most prevalent harms experienced by patients; Whereas in long-term acute care settings, 28.2 percent of patients have pressure injuries;
 Whereas in nursing homes and rehabilitation centers, approximately 11 percent of patients have documented pressure injuries;
 Whereas for acute care settings, 8.8 percent of patients have a pressure injury; Whereas more than one third of veterans with a spinal cord injury report pressure injuries each year, and those veterans face more than $77,000 in inpatient costs compared to those without; and
 Whereas patients with hospital-acquired pressure injuries increase their length of stay from 4.9 to 11.6 days, adding more than six days of hospitalization, and as a result, these patients are more likely to be readmitted to a hospital: Now, therefore, be it
	
 That the House of Representatives supports the designation of World Wide Pressure Injury Prevention Day. 